      Case 4:18-cv-03861 Document 23 Filed on 05/13/19 in TXSD Page 1 of 3
                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                      IN THE UNITED STATES DISTRICT COURT                      May 13, 2019
                                                                            David J. Bradley, Clerk
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

ALYSON BLOTCKY, and                             §
DANIEL BLOTCKY,                                 §
                                                §
                      Plaintiffs,               §
                                                §
VS.                                             §     CIVIL ACTION NO. H-18-3117
                                                §
TEXAS FARMERS                                   §
INSURANCE COMPANY,                              §
                                                §
                      Defendant.                §

       ORDER MODIFYING FEBRUARY 15, 2019, ORDER RELATING TO THE
          DISASTER LITIGATION INITIAL DISCOVERY PROCEDURES

       This order pertains to the following cases:

       •      Blotcky, et al. v. Texas Farmers Insurance Company   4:18-cv-03117
       •      Aguero, et al. v. Texas Farmers Insurance Company    4:18-cv-03118
       •      Flores v. Texas Farmers Insurance Company            4:18-cv-03120
       •      Gallegos v. Texas Farmers Insurance Company          4:18-cv-03144
       •      Garcia v. Texas Farmers Insurance Company            4:18-cv-03145
       •      Hailey v. Texas Farmers Insurance Company            4:18-cv-03147
       •      Hernandez v. Texas Farmers Insurance Company         4:18-cv-03148
       •      Huerta, et al. v. Texas Farmers Insurance Company    4:18-cv-03149
       •      Ursala Kizzee v. Texas Farmers Insurance Company     4:18-cv-03150
       •      Lecompte v. Texas Farmers Insurance Company          4:18-cv-03151
       •      Luviano v. Texas Farmers Insurance Company           4:18-cv-03152
       •      Mahajan v. Texas Farmers Insurance Company           4:18-cv-03153
       •      Phan v. Texas Farmers Insurance Company              4:18-cv-03154
       •      Salazar v. Texas Farmers Insurance Company           4:18-cv-03159
       •      Sheng v. Texas Farmers Insurance Company             4:18-cv-03160
       •      Sickles v. Texas Farmers Insurance Company           4:18-cv-03161
       •      Sotelo v. Texas Farmers Insurance Company            4:18-cv-03162
       •      Wohrer v. Texas Farmers Insurance Company            4:18-cv-03660
       •      Aguilar v. Texas Farmers Insurance Company           4:18-cv-03676
       •      Bowman v. Texas Farmers Insurance Company            4:18-cv-03678
       •      Castro v. Texas Farmers Insurance Company            4:18-cv-03680
       •      Chu v. Texas Farmers Insurance Company               4:18-cv-03682
       •      Cruz v. Texas Farmers Insurance Company              4:18-cv-03683
      Case 4:18-cv-03861 Document 23 Filed on 05/13/19 in TXSD Page 2 of 3



       •       Hernandez v. Texas Farmers Insurance Company                   4:18-cv-03685
       •       Tienda v. Texas Farmers Insurance Company                      4:18-cv-03687
       •       Martinez v. Texas Farmers Insurance Company                    4:18-cv-03688
       •       Prieto v. Texas Farmers Insurance Company                      4:18-cv-03689
       •       Reyes v. Texas Farmers Insurance Company                       4:18-cv-03690
       •       Rodriguez v. Texas Farmers Insurance Company                   4:18-cv-03691
       •       Sanchez v. Texas Farmers Insurance Company                     4:18-cv-03692
       •       Rivera v. Texas Farmers Insurance Company                      4:18-cv-03693
       •       Zachau v. Texas Farmers Insurance Company                      4:18-cv-03999
       •       Oseguera v. Texas Farmers Insurance Company                    4:18-cv-04001
       •       Harrison v. Texas Farmers Insurance Company                    4:18-cv-04004
       •       Arredondo v. Texas Farmers Insurance Company                   4:18-cv-03861
       •       Arthur v. Texas Farmers Insurance Company                      4:18-cv-03885
       •       Hallinan v. Texas Farmers Insurance Company                    4:18-cv-03866
       •       Moore v. Texas Farmers Insurance Company                       4:18-cv-03630
       •       Northcutt v. Texas Farmers Insurance Company                   4:18-cv-03902
       •       Olivarez v. Texas Farmers Insurance Company                    4:18-cv-03926
       •       Osarumwense v. Texas Farmers Insurance Company                 4:18-cv-03929
       •       Robinson v. Texas Farmers Insurance Company                    4:18-cv-04373
       •       Sledge Cunningham v. Texas Farmers Insurance Company           4:18-cv-03845

       The February 15, 2019, Order is modified. The modified order deletes the requirements that

the defendant make an itemized list of the items it disputes or agrees to and then address each item

in dispute. This provision has, in practice, been cumbersome, slow, and expensive, which

undermines the purpose of the Protocols.

       The court enters the following modified form of order to replace those provisions:

       The Disaster Litigation Initial Discovery Protocols responses have been exchanged.
       The formal proceedings in this case are stayed until July 12, 2019, so that the parties
       may participate in an alternative dispute resolution procedure to attempt settlement.

       If a case is not resolved by July 12, 2019, within 7 days, or by July 19, 2019, the
       parties must notify the court and email Mrs. Eddins a request for a status conference.
       The request must include a memo or letter of no more than two pages, briefly
       explaining if there is any additional information or discovery the party believes is
       necessary to resolve the case. The status conference will address those issues and
       the next steps. During the stay period, the parties must notify the court of any
       resolution within 7 days after it is resolved.

       Any party wishing to make any discovery or scheduling-related motions should

                                                 2
Case 4:18-cv-03861 Document 23 Filed on 05/13/19 in TXSD Page 3 of 3



 arrange for a premotion conference with the court before the preparation and
 submission of any motion papers. That includes any opposed request to compel, to
 quash, for protection, or for extensions.            Email Mrs. Eddins at
 Lisa_Eddins@txs.uscourts.gov or fax her at 713-250-5213 to arrange for a premotion
 conference.

        SIGNED on May 13, 2019, at Houston, Texas.

                                             ______________________________________
                                                      Lee H. Rosenthal
                                                Chief United States District Judge




                                         3
